19-23694-rdd   Doc 515   Filed 09/13/21 Entered 09/13/21 14:23:57   Main Document
                                      Pg 1 of 9
19-23694-rdd   Doc 515   Filed 09/13/21 Entered 09/13/21 14:23:57   Main Document
                                      Pg 2 of 9
19-23694-rdd   Doc 515   Filed 09/13/21 Entered 09/13/21 14:23:57   Main Document
                                      Pg 3 of 9
19-23694-rdd   Doc 515   Filed 09/13/21 Entered 09/13/21 14:23:57   Main Document
                                      Pg 4 of 9
19-23694-rdd   Doc 515   Filed 09/13/21 Entered 09/13/21 14:23:57   Main Document
                                      Pg 5 of 9
19-23694-rdd   Doc 515   Filed 09/13/21 Entered 09/13/21 14:23:57   Main Document
                                      Pg 6 of 9
19-23694-rdd   Doc 515   Filed 09/13/21 Entered 09/13/21 14:23:57   Main Document
                                      Pg 7 of 9
19-23694-rdd   Doc 515   Filed 09/13/21 Entered 09/13/21 14:23:57   Main Document
                                      Pg 8 of 9
19-23694-rdd   Doc 515   Filed 09/13/21 Entered 09/13/21 14:23:57   Main Document
                                      Pg 9 of 9
